Case: 1:20-cv-00184-JG Doc #: 18 Filed: 03/25/21 1 of 5. PageID #: 1577



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO

                                      :
FRED T. WORKMAN, II,                  :          CASE NO. 1:20-cv-00184
                                      :
           Plaintiff,                 :          OPINION & ORDER
                                      :          [Resolving Doc. 1, 15, 16]
vs.                                   :
                                      :
COMMISSIONER OF SOCIAL                :
SECURITY,                             :
                                      :
           Defendant.                 :
                                      :

 JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

       Plaintiff Fred T. Workman, II seeks judicial review of the Social Security

 Commissioner’s final decision denying Workman’s disability insurance benefits and

 supplemental security income applications. 1 Magistrate Judge Thomas M. Parker filed a

 Report and Recommendation that recommended the Court affirm the Commissioner’s

 decision. 2 Plaintiff Workman objects. 3 The Commissioner responds. 4

       For the following reasons, the Court OVERRULES Plaintiff’s objection, ADOPTS

 Magistrate Judge Parker’s Report and Recommendation, and AFFIRMS the Social Security

 Commissioner’s final decision.

  I.       Background

       On September 20, 2017, Plaintiff Fred. T. Workman, II applied for disability insurance

 benefits and supplemental security income due to heart disease, high blood pressure,




       1
         Doc. 1.
       2
         Doc. 15. See Local Rule 72.2(b).
       3
         Doc. 16.
       4
         Doc. 17.
Case: 1:20-cv-00184-JG Doc #: 18 Filed: 03/25/21 2 of 5. PageID #: 1578

 Case No. 1:20-cv-00184
 GWIN, J.

 difficulty breathing, and knee issues. 5 The Social Security Administration denied Workman’s

 applications initially and on reconsideration. 6

        Workman requested a hearing before a Social Security Administrative Law Judge. On

 July 3, 2019, an Administrative Law Judge held a hearing on Workman’s case. 7 On July 23,

 2019, the administrative law judge found Workman was not disabled and denied Workman’s

 claims. 8 The Appeals Council denied to further review Workman’s case. 9 Therefore, the

 Administrative Law Judge’s decision is the Social Security Commissioner’s final decision.

        On January 28, 2020, Workman initiated the instant case seeking judicial review of

 the Commissioner’s final decision. 10       In his merits brief, Plaintiff asserted that the

 Administrative Law Judge failed to (1) appropriately weigh medical opinion evidence, and

 (2) apply the proper legal standard when evaluating Workman’s subjective symptoms. 11

        On      December      21, 2020, Magistrate    Judge   Parker   filed   a   Report   and

 Recommendation, recommending the Court affirm the Commissioner’s final denial decision

 involving Workman’s applications. 12 Magistrate Judge Parker found that the Administrative

 Law Judge applied the proper legal standards and reached a decision that substantial

 evidence supported. 13




        5
            Doc 11 at 2; Doc. 15 at 2.
        6
          Id.
        7
          Id.
        8
          Id.
        9
          Id. at 2–3.
        10
           Doc. 1.
        11
           Doc. 11.
        12
           Doc. 15 at 27.
        13
           Id.
                                               -2-
Case: 1:20-cv-00184-JG Doc #: 18 Filed: 03/25/21 3 of 5. PageID #: 1579

 Case No. 1:20-cv-00184
 GWIN, J.

          On January 4, 2021, Plaintiff Workman objected to Magistrate Judge Parker’s Report

 and Recommendation. 14 With his objection, Workman repeats arguments he raised in his

 merits brief. 15

   II.         Standard of Review

          The Court reviews de novo the objected-to portions of a Magistrate Judge’s Report

 and Recommendation. 16

          Reviewing courts “will uphold the Commissioner’s decision if it is supported by

 substantial evidence and if the Commissioner applied the correct legal criteria.” 17

          “The substantial-evidence standard is met if a reasonable mind might accept the

 relevant evidence as adequate to support a conclusion.” 18 Under the substantial-evidence

 standard, “there is a zone of choice within which the decisionmakers can go either way,

 without interference by the courts.” 19

          Still, the court will not uphold the Commissioner’s decision where the Social Security

 Administration “fail[ed] to follow its own regulation and where the error prejudices a

 claimant on the merits or deprives the claimant of a substantial right.” 20

   III.        Discussion

          Addressing Workman’s first claim of error, the Administrative Law Judge applied the

 proper legal standard for evaluating medical opinion evidence.           Moreover, substantial




          14
             Doc. 16.
          15
             Id.
          16
             28 U.S.C. § 636(b)(1)
         Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745–46 (6th Cir. 2007).
          17

         Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Warner v.
          18

 Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004)) (internal quotation marks omitted).
      19
         Id. (quoting Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)).
      20
         Bowen, 478 F.3d at 746.
                                               -3-
Case: 1:20-cv-00184-JG Doc #: 18 Filed: 03/25/21 4 of 5. PageID #: 1580

 Case No. 1:20-cv-00184
 GWIN, J.

 evidence supports the Administrative Law Judge’s determination that Dr. Newton’s opinion

 was less persuasive.

        In accordance with Social Security Administration regulations, 21 the Administrative

 Law Judge considered the supportability and consistency of Dr. Newton’s opinion and

 explained why found the opinion unpersuasive. 22 Further, the Court is not persuaded that

 the Administrative Law Judge failed to consider the entire record simply because he did not

 repeat each of Dr. Newton’s specific opinions. 23

        Finally, substantial evidence supports the Administrative Law Judge’s determination

 that Dr. Newton’s opinion was inconsistent with the record. The Administrative Law Judge

 cited Workman’s completion of cardiac rehabilitation and his thirty-minute daily walks taken

 at his doctor’s direction. 24       Workman’s arguments to the contrary demonstrate a

 misunderstanding of the substantial-evidence standard. 25

        Addressing Workman’s second claim of error, the Administrative Law Judge applied

 the proper legal standard for evaluating subjective symptoms. Likewise, substantial evidence

 supports the Administrative Law Judge’s determination that Workman’s statements about the

 intensity and persistence of his symptoms were inconsistent with the record.




        21
            20 C.F.R. § 404.1520c(b)(2).
        22
            Doc. 10 at 35–36, PageID #: 89–90.
         23
            As Magistrate Judge Parked noted, an Administrative Law Judge “is not required to recite
 the medical opinion of a physician verbatim in his residual functional capacity finding.” See Poe v.
 Comm’r of Soc. Sec., 342 Fed.Appx. 149, 157 (6th Cir. 2009).
         24
            Doc. 10 at 35–36, PageID #: 89–90.
         25
            See Blakley, 581 F.3d at 406 (“[I]f substantial evidence supports the [Administrative Law
 Judge’s decision, the Court defers to that finding even if there is substantial evidence in the record
 that would support an opposite conclusion.”) (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir.
 1997)) (internal quotation marks omitted).
                                                 -4-
Case: 1:20-cv-00184-JG Doc #: 18 Filed: 03/25/21 5 of 5. PageID #: 1581

 Case No. 1:20-cv-00184
 GWIN, J.

        In accordance with Social Security Administration regulations, the Administrative Law

 Judge considered the entire record, including objective medical evidence and other

 evidence, in evaluating the intensity and persistence of Workman’s symptoms. Further, the

 Administrative Law Judge discussed the impact of all Workman’s impairments on his

 symptoms, including his heart disease. 26

        Moreover, substantial evidence supports the Administrative Law Judge’s decision to

 discount Workman’s subjective symptoms. 27 The Administrative Law Judge highlighted

 Workman’s daily activities, his completion of cardiac rehabilitation, and Workman’s walk-

 test, among other evidence. 28

  IV.        Conclusion

        For the foregoing reasons, the Court OVERRULES Plaintiff Workman’s objection,

 ADOPTS the Report and Recommendation, and AFFIRMS the Social Security

 Commissioner’s final decision.



        IT IS SO ORDERED.


  Dated: March 25, 2021                              s/     James S. Gwin
                                                     JAMES S. GWIN
                                                     UNITED STATES DISTRICT JUDGE




        26
             See Doc. 10 at 33–34, PageID #: 87–88 (discussing Workman’s heart disease and shortness
 of breath).
         27
            Doc. 15 at 25–26.
         28
            See Doc. 10 at 33–35, PageID #: 87–89.
                                                 -5-
